Citation Nr: 1125646	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  98-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a neurological disorder involving pain and numbness of the hands and legs as a result of exposure to herbicides.

2.   Entitlement to service connection for a neurological disorder involving dizziness, fatigue, memory loss, and loss of concentration as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This case has a lengthy and complex procedural history worth discussing.  It comes before the Board of Veterans' Appeals (the Board) on appeal from various rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and St. Petersburg, Florida.

In June 1981, the Chicago RO denied the Veteran's claim of entitlement to service connection for urinary bladder cancer as a result of exposure to herbicides in service.  The Veteran appealed that decision to the Board. Unfortunately, the case was delayed due the decision in Nehmer v. United States Veterans Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989), in which the District Court invalidated a portion of 38 C.F.R. § 3.311a, pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.

After many years in which additional evidence was added to the record, the RO issued a March 2001 decision in which it granted service connection for residuals of bladder cancer and assigned an initial 20 percent rating from the date his claim was received at the RO on October 14, 1980.  The Veteran appealed that decision by requesting an initial rating higher than 20 percent.  In June 2003, the RO granted a 40 percent rating for this disability from May 14, 2001, since this was the date the Veteran first met the criteria for a 40 percent rating under applicable criteria. Therefore, the 20 percent rating remained in effect for the period from October 14, 1980, until May 13, 2001.  In a VA Form 9 (Substantive Appeal) filed in June 2003, the Veteran limited his appeal by requesting that the 40 percent rating be assigned from the initial grant of service connection on October 14, 1980.  Next, the Board notes that in June 1990 the Veteran requested a disability rating higher than 30 percent of his service- connected PTSD.  Eventually the RO assigned a 70 percent disability rating for his PTSD, effective March 25, 1998.  The Veteran has filed an appeal by requesting an effective date earlier than March 25, 1998, for the assignment of the 70 percent rating.

In May 2006, the Board denied entitlement to service connection for a disability manifested by sensitivity to sunlight, headaches, a kidney disability, a liver disability, and infertility; denied an increased rating for acne, entitlement to interim compensation for Agent Orange residuals; and entitlement to earlier effective dates for a 10 percent and 30 percent rating for PTSD; and remanded the service connection claims here on appeal for further development.  

In September 2009, the Board denied entitlement to an initial rating higher than 20 percent for residuals of bladder cancer prior to May 14, 2001; denied entitlement to an effective date earlier than March 25, 1998, for the assignment of a 70 percent rating for PTSD; and remanded for further development the claim for service connection for a neurological disorder involving pain and numbness of the hands and legs, as well as the claim for service connection for a neurological disorder involving dizziness, fatigue, memory loss, and loss of concentration, both claimed to be related to exposure to herbicides.  

On March 25, 2003, the Veteran filed a claim of service connection for heart disability, which was denied by the RO in a June 2003 rating decision.  In a January 2011 statement, the Veteran again asserted a claim of service connection for heart disability.  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The claims folder shows that the Veteran has been diagnosed as having coronary artery disease.  In light of the liberalizing law, the RO must reconsider the Veteran's claim on a de novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim); see also Nehmer; 38 C.F.R. § 3.816 (2010).  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In a statement received at the Board in June 2010, the Veteran indicated that he disagreed with the Board's September 2009 denial of an evaluation higher than 20 percent for residuals of bladder cancer prior to May 14, 2001, and an effective date earlier than March 25, 1998, for the assignment of the 70 percent evaluation for PTSD.  However, the Board notes that the Veteran had 120 days from the date of the September 2009 decision was mailed to him to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court) and did not do so.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides/Agent Orange during his service in the Republic of Vietnam.

2.  Peripheral neuropathy of the hands and legs is not shown to be due to exposure to Agent Orange or other herbicides.

3.  A primary diagnosis of a neurological disability manifested by fatigue, dizziness, memory loss, and loss of concentration is not shown; such symptoms are shown to be a part of his service-connected PTSD, and are not shown to be due to exposure to Agent Orange or other herbicides.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the hands and legs was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A neurological disorder involving dizziness, fatigue, memory loss, and loss of concentration was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in May 2003 and April 2004.  Collectively, these letters informed him of what evidence was required to substantiate the service connection claims, and of his and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of supplemental statements of the case in March 2009 and September 2010.   

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  The Veteran has undergone VA examinations in conjunction with his service connection claims for a neurological disorder.   Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran seeks service connection for a neurological disorder manifested by various symptoms; his primary assertion is that he has a neurological disorder related to in-service exposure to herbicides.

According to a September 1983 statement, Dr. Jansen, a private physician, noted the Veteran's history of exposure to dioxin during service.  The physician indicated that the Veteran presented subjective central and peripheral nervous system symptoms that could be related to dioxin exposure.   

According to a September 1987 statement, Dr. Lax, a private physician, noted that the Veteran's complaints of numbness and tingling in his hands, among other problems.  The physician noted that many of his problems can be directly attributed to dioxin exposure.  

Dr. Fahrenbach, in a July 1987 statement, opined that the Veteran's recurrent paresthesiae and the history of ulnar neuropathy may be related to his history of dioxin exposure in Vietnam.

Dr. Tenzer, in a May 1995 statement, indicated that the Veteran has neuropathy of the arms and legs secondary to Agent Orange.

During an August 2004 VA neurological examination, the Veteran reported having headaches, dizziness, fatigue, and photosensitivity.  The examiner diagnosed the Veteran with subjective peripheral neuropathy, as there was no objective evidence of neuropathy.  The examiner indicated that the Veteran's neuropathy was chronic in nature and not related to Agent Orange exposure.  The examiner further opined that the Veteran's chronic headaches, transitory dizziness, and photosensitivity are not known to be related to Agent Orange exposure.  

In January 2007, the Veteran underwent a neurological to determine whether he has neurological disorder, to include a disability manifested by numbness and pain of the hands and legs, dizziness, fatigue, memory loss, and loss of concentration, secondary to exposure to herbicides.   The examiner opined that the Veteran's "peripheral neuropathy is at least as likely as not associated to Agent Orange exposure, especially if symptoms started with[in] the first 2 years of exposure, as it seems to be the case in [the Veteran's] claim."  

Pursuant to the Board's September 2009, the Veteran's case was referred to an appropriate VA examiner to ascertain the etiology of his neurological disorder after a review of the entire claims folder.  According to a November 2009 VA addendum, the examiner further indicated that there was no objective evidence to support the Veteran's report that he first noted numbness in his hands.  Thus, the examiner concluded that based on the current objective evidence presented, his peripheral neuropathy symptoms were less likely than not caused by or a result of his military service.  The examiner stated that any medical evidence of peripheral neuropathy symptoms or diagnostic tests beyond the 2 year limits is irrelevant at this time.  The examiner further opined that the Veteran's fatigue, memory loss, and loss of concentration were related to the Veteran's service-connected PTSD.   The examiner indicated that he reviewed all 7 volumes of the Veteran's case.  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.

Analysis

The Veteran maintains that he has a neurological disorder that is related to exposure to herbicides during service.  His service personnel records show that he had service in the Republic of Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In addition, the Board notes that based on the Veteran's awards, service medals, and tour of duty in the Republic of Vietnam, it has considered application of the presumption afforded to combat Veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to the incurrence of a disease or injury in service.  However, as the claimed neurological disorders are not alleged to have been incurred as a consequence of participation in combat, the Board finds that the combat provisions do not apply to his claim. 

As to the Veteran's service connection claim for a neurological disorder manifested by fatigue, dizziness, memory loss, and loss of concentration, the Board notes that there is no evidence of a current disability, and in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has complained of fatigue, dizziness, memory loss, and loss of concentration, these symptoms have not been attributed to a neurological disorder.  Indeed, the 2004 examiner indicated that the Veteran's chronic headaches, transitory dizziness, and photosensitivity are not known to be related to Agent Orange exposure, and the 2009 examiner opined that the Veteran's fatigue, memory loss, and loss of concentration are related to the Veteran's service-connected PTSD.  As the preponderance of the evidence is against entitlement to service connection for a neurological disorder manifested by fatigue, dizziness, memory loss, and loss of concentration, entitlement to service connection for such a disability is denied.

Nevertheless, there is evidence of a current diagnosis of peripheral neuropathy, which the Veteran also attributes to exposure to herbicides.  

The Agent Orange presumptive disorders include acute and subacute peripheral neuropathy, which is defined by the regulations as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2010).  

While the Veteran has been diagnosed with neuropathy, the medical evidence does not reflect that he has ever been diagnosed with acute or subacute peripheral neuropathy.  Rather, the medical evidence of record shows diagnoses of chronic neuropathy, a condition which the VA Secretary has determined to be unrelated to herbicide exposure.  See generally Diseases Not Associated with Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) (which classifies chronic persistent peripheral neuropathy as a condition specifically not associated with herbicide exposure).  

Thus, there is no evidence showing that the Veteran had been diagnosed with transient (acute or subacute) peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  In fact, as noted by the 2009 examiner, paresthesias were not reported in the Veteran's November 1969 VA examination report, or his November 1973 complete physical examination report.  Thus, the presumptive provisions relating to acute and subacute peripheral neuropathy are inapplicable in this case and service connection for neuropathy may not be established via the statutory presumption.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Therefore, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for a neurological disorder.  

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend nor does the evidence show that the Veteran developed a neurological disorder during his active service.  His service treatment records show no evidence of a neurological disorder or related symptoms.  The first evidence of neurological complaints is not shown in the record until the early 1980's, more than a decade after the Veteran's discharge from service.  

The Board has considered the Veteran's lay assertion that he has a neurological disorder that is related to his in-service Agent Orange exposure.  Certainly, he is competent to report sensory or observed symptoms such as tingling in the extremities, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a lay person, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his neuropathy.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has reviewed the competent medical opinions of record as to the etiology of the Veteran's neuropathy.  

As to the private opinions provided by Dr. Jansen, Dr. Lax, Dr. Fahrenbach, and Dr. Tenzer, the Board finds these opinions indicating" that a current disability "may be associated" with military service may suggest a nexus but are too equivocal or lacking in specificity to support the Veteran's claim.  As such, the Board finds these opinions to be of limited probative value.   

Further, although the 2007 VA opinion is seemingly favorable to the Veteran's claim, the Board finds it to be inadequate as the examiner did not have access to the entire claims folder at the time.  The examiner's failure to review the entire claims file significantly limits the probative value of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that, while the Board may not reject a supporting medical nexus opinion solely on the basis that the commenting physician did not review the claims file, the Board may discount the probative value of the opinion where it fails to address relevant facts and circumstances that, if considered, might change the outcome of the opinion).  

As indicated, the 2009 examiner opined that the Veteran's peripheral neuropathy symptoms are less likely as not caused by or a result of his military service.  This opinion was provided by the examiner who provided the 2007 opinion and serves as an addendum to the pervious opinion.  The Board finds this opinion to be the most probative opinion of record, as it is factually accurate, fully articulated, and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner reviewed the entire claims file and included a synopsis of the Veteran's medical history and an examination of the Veteran was performed.  The Board considers this opinion to be the most-informed.

Accordingly, the preponderance of the evidence is against a finding that the Veteran's current neuropathy is related to his military service, to include exposure to herbicides.  

The Board further finds that the preponderance of the medical evidence does not support the Veteran's claim of continuing neurological symptoms since service.   As indicated, the first neurological complaints are not shown in the record until more than a decade after service discharge.  The competent medical evidence of record outweighs the Veteran's lay reports of continuing symptoms since service.  

Based on a careful review of the record, the Board finds that the most probative evidence shows that the Veteran's peripheral neuropathy (neurological disorder manifested by pain and numbness of the hands and feet) is not causally related to his active service or any incident therein, including herbicide exposure, nor may it be presumed to have been incurred during service.  And as indicated, the Veteran's symptoms of dizziness, fatigue, memory loss, and loss of concentration have not been attributed to a neurological disorder related to service.   

As such, the Board concludes that the preponderance of the evidence is against the claims of service connection for a neurological disorder involving pain and numbness of the hands and legs, dizziness, fatigue, memory loss, and loss of concentration.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for peripheral neuropathy as a result of exposure to herbicides is denied.

Service connection for a neurological disorder involving dizziness, fatigue, memory loss, and loss of concentration as a result of exposure to herbicides, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


